UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6217



ADALBERTO FIANDOR,

                                            Petitioner - Appellant,

          versus


PATRICIA   R.  STANSBERRY,    Warden;   MANAGER
BERNARDO, Inmate Systems,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-hc-00511-FL)


Submitted: June 22, 2006                          Decided: June 29, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adalberto Fiandor, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Adalberto Fiandor, a state prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    Fiandor   v.    Stansberry,       No.   5:04-hc-00511-FL

(E.D.N.C. Jan. 20, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -